

Exhibit 10.1


[Neurologix Letterhead]
 
October 1, 2007

 
Dr. Matthew During
 
Dear Dr. During:
 
This letter (the “Amendment”) amends that certain Consulting Agreement, dated as
of October 1, 1999 (the “Consulting Agreement”), as amended, by letter
agreements dated October 8, 2003, April 30, 2004, and June 27, 2006, by and
between Neurologix, Inc. (“Neurologix”), a Delaware corporation, and
you.  Capitalized terms used herein, but not otherwise defined, shall have the
meanings set forth in the Consulting Agreement.
 
It is therefore agreed as follows:
 
1.  Section 4 of the Consulting Agreement is amended and restated to read as
follows:
 
4.  Term and Termination.  The term of this Agreement shall end on September 30,
2008, unless earlier terminated for cause (including breach of any agreement
between the parties) by either party upon thirty (30) days written notice to the
other party.
 
2.  Except as amended above by this Amendment, all of your and Neurologix’s
respective rights and obligations under the Consulting Agreement and the related
Confidentiality, Proprietary Information and Inventions Agreement, dated as of
October 1, 1999, between yourself and Neurologix, shall be deemed preserved by
this Amendment, without modification or reduction.
 
3.  This Amendment shall be governed by, and construed pursuant to, the laws of
the State of New York applicable to agreements made and to be performed wholly
within such State.
 


 
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first written above.  This Amendment may be executed in counterparts.
 

   Very truly yours,           NEUROLOGIX, INC.          
 
By:
/s/ John E. Mordock       John  E. Mordock       President and Chief Executive
Officer          





ACCEPTED AND AGREED AS OF OCTOBER 1, 2007:
 


 
/s/ Dr. Matthew During
Dr. Matthew During
